Exhibit 10(b)

EMPLOYMENT AGREEMENT
THIS EMPLOYMENT AGREEMENT (this “Agreement) is made by and between Regis
Corporation, a Minnesota corporation (the “Corporation”), and Carmen Thiede (the
“Employee”) as of this 21st day of October, 2013 (the “Effective Date”).
WHEREAS, the Employee has been employed by the Corporation.
WHEREAS, in connection with the Employee’s employment with the Corporation, the
Employee will have access to confidential, proprietary and trade
secret information of the Corporation and its affiliates and relating to the
business of the Corporation and its affiliates, which confidential, proprietary
and trade secret information the Corporation and its affiliates desire to
protect from disclosure and unfair competition.
WHEREAS, the Employee specifically acknowledges that executing this Agreement
makes the Employee eligible for incentive compensation and severance
opportunities for which the Employee would not be eligible if the Employee did
not enter into this Agreement with the Corporation.
NOW, THEREFORE, in consideration of the mutual agreements set forth herein, and
other good and valuable consideration, the receipt and sufficiency of which are
hereby acknowledged, the Corporation and the Employee hereby agree as follows:
1.    EMPLOYMENT COMMENCEMENT DATE; PERIOD OF EMPLOYMENT.
(a)    Period of Employment. The Corporation agrees to employ the Employee, and
the Employee agrees to serve the Corporation, upon the terms and conditions
hereinafter set forth. The employment of the Employee by the Corporation
pursuant to this Agreement shall be for a period beginning on the Effective Date
and continuing until the Executive’s employment is terminated as provided in
Section 5 herein (the “Employment Period”).
(c)    Definitions. Various terms are defined either where they first appear
underlined in this Agreement or in Section 7.
2.    DUTIES. During the Employment Period, the Employee agrees to serve the
Corporation faithfully and to the best of the Employee’s ability under the
direction of the Chief Executive Officer and the Board of Directors of the
Corporation (the “Board”), devoting the Employee’s entire business time, energy
and skill to such employment, and to perform from time to time such services and
act in such office or capacity as the President and the Board shall request. The
Employee shall follow applicable policies and procedures adopted by the
Corporation from time to time, including without limitation policies relating to
business ethics, conflicts of interest, non-discrimination, and confidentiality
and protection of trade secrets.
3.    OFFICE FACILITIES. During the Employment Period under this Agreement, the
Employee shall have the Employee’s office where the Corporation’s principal
executive offices are located from time to time, which currently are at 7201
Metro Boulevard, Edina, Minnesota.
4.    COMPENSATION, BENEFITS AND EXPENSE REIMBURSEMENTS. As compensation for the
Employee’s services performed as an officer and employee of the Corporation, the
Corporation shall pay or provide to the Employee the following compensation,
benefits and expense reimbursements during the Employment Period:

-1-

--------------------------------------------------------------------------------



(a)    Base Salary. The Corporation shall pay the Employee a base salary (the
“Base Salary”) initially at the rate of $315,000, payable monthly, semi-monthly
or weekly according to the Corporation’s general practice for its officers. For
the fiscal year beginning July 1, 2014 and thereafter, such Base Salary may be
modified by the Chief Executive Officer or the Compensation Committee of the
Board of Directors (or, if the Employee is an “Executive Officer” under
regulations of the Securities and Exchange Commission, then only by the
Compensation Committee of the Board of Directors) in their sole discretion.
Following any such modification, any then-current Base Salary shall be the “Base
Salary” for purposes of this Agreement.
(b)    Special One Time Bonus. The employee shall receive a sign on bonus of
$108,250 (the “Sign-On Bonus”) which shall be paid to employee in February,
2014. Notwithstanding anything in this Agreement to the contrary, if the
employee terminates employment with the Corporation for any reason other than
death, disability, Change in Control or for Good Reason at any time prior to the
third anniversary of the Effective Date, then, upon such the Corporation’s
receipt of such notice of termination, the full amount of the Sign-On Bonus
shall be immediately due and payable by the employee to the Corporation. In this
event, the Corporation may exercise any right of offset available to it.
(c)    Bonus. The Corporation shall grant the Executive an award under the Regis
Corporation Short Term Incentive Plan (“Short Term Plan”) for the fiscal year
ending June 30, 2014, with a guaranteed payout equal to $141,750, which is 45%
of the Executive’s initial Base Salary (the “FY14 Bonus Award”). For each
successive year thereafter during the Employment Period, the Executive shall be
eligible for an annual performance bonus (the “Bonus”) as determined under the
provisions of the then-applicable Short Term Plan, as amended from time to time,
any successor to such plan, or such other annual incentive compensation program
developed for the Corporation’s senior executive officers, with performance
goals and other terms consistent with other senior executive officers of the
Corporation, and with a target payout of no less than 45% of the Executive’s
then current Base Salary. The FY14 Bonus Award and any Bonus for other years
shall be paid at the same time as bonuses are paid to other senior executive
officers of the Corporation under the then-applicable Short Term Plan.
(d)    Special One Time Restricted Stock Awards. Effective as of October 21,
2013 (the “Equity Grant Date”), the Executive will receive an award of: (i) such
number of restricted stock units as are equal to $435,000 divided by the closing
price of a share of the Corporation’s common stock on the Equity Grant Date with
such units vesting in full on the five (5) year anniversary of the Equity Grant
Date, provided the Executive is an employee of the Corporation on that date
(except as otherwise provided in the award agreement), and (ii) such number of
performance units as are equal to $124,500 divided by the closing price of a
share of the Corporation’s common stock on the Equity Grant Date to be earned as
described in the Exhibit A to this Employment Agreement. The awards will be
granted under the Regis Corporation 2004 Long Term Incentive Plan (“Long Term
Plan”), subject to the Executive’s execution of each of a restricted stock unit
agreement and a performance units agreement approved by the Committee and
subject to the terms and conditions of the Long Term Plan.

-2-

--------------------------------------------------------------------------------



(e)     Stock Incentive Awards. Effective as of the Employment Commencement
Date, the Executive shall receive an equity award under, and in accordance with
the terms and provisions of each of (i) the Regis Corporation 2004 Long Term
Incentive Plan (“Long Term Plan”) and (ii) the Corporation’s equity award
agreements with its executive officers for its fiscal 2014 awards granted on
August 30, 2013 (the “FY2014 Equity Award”). For the FY2014 Equity Award, the
Executive will be awarded equity with a projected total value of $250,000
comprised of the following: (i) twenty percent (20% or approximately $50,000) in
an award of restricted stock units vesting ratably over a three (3) year period,
(ii) forty percent (40% or approximately $100,000) in a performance share award
that will cliff vest on the three (3) year anniversary subject to attainment of
performance goals during the Corporation’s 2014 fiscal year, as determined by
the Committee, and (iii) forty percent (40% or approximately $100,000) in an
award of stock appreciation rights vesting ratably over a three (3) year period.
To determine the number of shares for each type of award, the projected total
value will be multiplied by the applicable percentage, and then, in the case of
the restricted stock units and performance shares, divided by the fair market
value of a share of the Corporation’s stock on the date of grant and, in the
case of the stock appreciation rights, divided by the Black-Scholes value of a
share of the Corporation’s stock on the date of grant. The above-described award
is subject to the Executive’s execution of applicable award agreements approved
by the Committee and terms and conditions of the Long Term Plan. Notwithstanding
the foregoing or anything to the contrary in the Long Term Plan, the Special One
Time Restricted Stock Awards referred to in Section 4(d) and all awards of
time-based equity compensation granted to the Executive during the Employment
Period shall provide for full acceleration of vesting of such awards upon a
Change in Control (as defined in the Long Term Plan), and all awards of
performance-based equity compensation shall provide for full acceleration of
vesting at the target level of performance, prorated for the portion of the
performance period prior to such Change in Control, upon such a Change in
Control.
(f)    Health, Welfare and Retirement Plans; Vacation. To the extent the
Employee meets the eligibility requirements for such arrangements, plans or
programs, the Employee shall be entitled to:
(i)    participate in such retirement, health (medical, hospital and/or dental)
insurance, life insurance, disability insurance, flexible benefits arrangements
and accident insurance plans and programs as are maintained in effect from time
to time by the Corporation for its headquarters employees;
(ii)    participate in other non-duplicative benefit programs which the
Corporation may from time to time offer generally to officers of the
Corporation; and
(iii)    take vacations and be entitled to sick leave in accordance with the
Corporation’s policy for officers of the Corporation.
For the sake of clarity, the Corporation may modify its health, welfare,
retirement and other benefit plans and vacation and sick leave policies from
time to time and the Employee’s rights under these plans are subject to change
in the event of any such modifications, provided that he will receive the
benefits generally provided to other officers of the Corporation. In addition,
the Employee acknowledges that the Corporation has frozen

-3-

--------------------------------------------------------------------------------



its Employee Retirement Savings Plan effective June 30, 2012 and, the Employee
will have no right to participate in that plan.
(g)    Other Incentive Plans, Benefits and Perquisites. The Executive shall be
offered any additional employee benefits and perquisites the Corporation offers
to other senior executive officers of the Corporation (to the extent the
Executive otherwise satisfies the eligibility criteria for such benefits),
including receipt of an annual perquisite account that includes an automobile
allowance of $25,000. The Executive also shall be eligible to participate in
such other incentive compensation programs in accordance with their terms as the
Corporation may have in effect from time to time for its senior executive
officers and all compensation and other entitlements earned thereunder shall be
in addition to, and shall not in any way reduce, the amount payable to the
Executive as Base Salary and Bonus.
(h)    Expenses. During the Employment Period, the Employee shall be reimbursed
for reasonable business expenses incurred in connection with the performance of
the Employee’s duties hereunder consistent with the Corporation’s policy
regarding reimbursement of such expenses, including submission of appropriate
receipts. With respect to any benefits or payments received or owed to the
Employee hereunder, the Employee shall cooperate in good faith with the
Corporation to structure such benefits or payments in the most tax-efficient
manner to the Corporation.
5.    TERMINATION OF EMPLOYMENT. The employment of the Employee by the
Corporation pursuant to this Agreement may be terminated by the Corporation or
the Employee at any time as follows:
(a)    Death. In the event of the Employee’s death, such employment shall
terminate on the date of death.
(b)    Permanent Disability. In the event of the Employee’s physical or mental
disability or health impairment which prevents the effective performance by the
Employee of the Employee’s duties hereunder on a full time basis, with such
termination to occur (i) with respect to disability, on or after the time which
the Employee becomes entitled to disability compensation benefits under the
Corporation’s long term disability insurance policy or program as then in effect
or (ii) with respect to health impairment, after Employee has been unable to
substantially perform the Employee’s services hereunder for six consecutive
months. Any dispute as to the Employee’s physical or mental disability or health
impairment shall be settled by the opinion of an impartial physician selected by
the parties or their representatives or, in the event of failure to make a joint
selection after request therefor by either party to the other, a physician
selected by the Corporation, with the fees and expenses of any such physician to
be borne by the Corporation.
(c)    Cause. The Corporation, by giving written notice of termination to the
Employee, may terminate such employment hereunder for Cause.
(d)    Without Cause. The Corporation may terminate such employment without
Cause (which shall be for any reason not covered by preceding Sections 5(a)
through (c)), with such termination to be effective upon the date specified by
the Corporation in a written notice delivered to the Employee.

-4-

--------------------------------------------------------------------------------



(e)    By the Employee For Good Reason. The Employee may terminate such
employment for an applicable Good Reason, subject to the process described in
the Good Reason definition in Section 7.
(f)    By the Employee Without Good Reason. The Employee may terminate such
employment for any reason other than Good Reason upon thirty (30) days advance
notice to the Corporation.
(g)    Notice of Termination. Any termination of the Employee’s employment by
the Corporation or by the Employee (other than termination based on the
Employee’s death) shall be communicated by a written Notice of Termination to
the other party hereto. For purposes of this Agreement, a “Notice of
Termination” shall mean a notice which shall indicate the specific termination
provision in this Agreement relied upon and shall set forth in reasonable detail
the facts and circumstances claimed to provide a basis for termination of the
Employee’s employment under the provision so indicated. For purposes of this
Agreement, no purported termination shall be effective without the delivery of
such Notice of Termination.
(h)    Date of Termination. The date upon which the Employee’s termination of
employment with the Corporation occurs is the “Date of Termination.” For
purposes of Sections 6(b) and 6(c) of this Agreement only, with respect to the
timing of any payments thereunder, the Date of Termination shall mean the date
on which a “separation from service” has occurred for purposes of Section
409A(a)(2)(A)(i) of the Internal Revenue Code of 1986, as amended (the “Code”),
and Treas. Reg. Section 1.409A-1(h).
6.    PAYMENTS UPON TERMINATION.
(a)    Death or Disability. If the Employee’s employment is terminated by reason
of the Employee’s death or permanent disability, he (or the legal representative
of the Employee’s estate in the event of the Employee’s death) shall be entitled
to the following:
(i)     Accrued Compensation. All compensation due the Employee under this
Agreement and under each plan or program of the Corporation in which he may be
participating at the time shall cease to accrue as of the date of such
termination, except (A) as specifically provided in this Agreement or (B) in the
case of any such plan or program, if and to the extent otherwise provided in the
terms of such plan or program or by applicable law. All such compensation
accrued as of the date of such termination but not previously paid shall be paid
to the Employee at the time such payment otherwise would be due.
(ii)    Accrued Obligations. In addition, the Employee shall be entitled to
payment of all accrued vacation pay.
(b)    Termination Without Cause or for Good Reason Prior to a Change in Control
or More Than Twenty-Four Months After a Change in Control. If, prior to a Change
in Control or more than twenty-four (24) months after a Change in Control, the
Executive’s employment pursuant to this Agreement is terminated by the
Corporation without Cause or the Executive terminates his employment for Good
Reason, then the Executive shall be entitled to and shall receive the following:

-5-

--------------------------------------------------------------------------------



(i)    Accrued Compensation. All compensation due the Executive under this
Agreement and under each plan or program of the Corporation in which he may be
participating at the time shall cease to accrue as of the date of such
termination, except (A) as specifically provided in this Agreement or (B) in the
case of any such plan or program, if and to the extent otherwise provided in the
terms of such plan or program or by applicable law. All such compensation
accrued as of the date of such termination but not previously paid shall be paid
to the Executive at the time such payment otherwise would be due.
(ii)    Accrued Obligations. In addition, the Executive shall be entitled to
payment of all accrued vacation pay.
(iii)    Severance Payment. Subject to the Executive signing and not revoking a
release of claims in a form prescribed by the Corporation and the Executive
remaining in strict compliance with the terms of this Agreement and any other
written agreements between the Corporation and the Executive, the Executive
shall be entitled to receive the following amount as severance pay, subject to
such amount being reduced as provided below (referred to in this Section
6(b)(iii) as the “Severance Payment”): (A) if the Executive’s Date of
Termination occurs prior to the date the Executive is paid her FY14 Bonus Award,
the amount of the Executive’s FY14 Bonus Award payable at the same time as
bonuses for the Corporation’s fiscal year ending June 30, 2014 are paid to other
then-current officers of the Corporation under the then-applicable Short Term
Plan, plus (B) if the Executive’s Date of Termination occurs after June 30,
2014, an amount equal to the pro rata Bonus for the fiscal year in which the
Date of Termination occurs, determined by pro rating the Bonus the Executive
would have received had the Executive remained employed through the payment date
of any such Bonus (the proration shall be a fraction whose numerator is the
number of days the Executive was employed by the Corporation that fiscal year
through and including the Date of Termination and the denominator is 365),
payable at the same time as bonuses are paid to other then-current officers of
the Corporation under the then-applicable Short Term Plan for the fiscal year in
which the Date of Termination occurs, plus (C) an amount equal to one times the
Executive’s Base Salary as of the Date of Termination, payable in substantially
equal installments in accordance with the Corporation’s normal payroll policies
commencing on the Date of Termination and continuing for twelve (12) consecutive
months; provided, however, that any installments that otherwise would be paid
during the first sixty (60) days after the Date of Termination will be delayed
and included in the first installment paid to the Executive on the first payroll
date that is more than sixty (60) days after the Date of Termination, and
provided further that if the Executive is considered a “specified employee” (as
defined in Treasury Regulation Section 1.409A-1(i)) as of the Date of
Termination, then no payments of deferred compensation payable due to
Executive’s separation from service for purposes of section 409A of the Code
shall be made under this Agreement until the Corporation’s first regular payroll
date that is after the first day of the seventh (7th) month following the Date
of Termination and included with the installment payable on such payroll date,
if any, without adjustment for interest or earnings during the period of delay.

-6-

--------------------------------------------------------------------------------



Furthermore, any Severance Payment owed to the Executive under subsections (B)
or (C) above will be reduced by the amount of any compensation earned by the
Executive for any consulting or employment services provided on a substantially
full-time basis during the 12-month period immediately following the Date of
Termination, to the extent such compensation is payable by an entity unrelated
to the Corporation.
(iv)    Benefits Continuation. Subject to the Executive signing and not revoking
a release of claims in a form prescribed by the Corporation and the Executive
remaining in strict compliance with the terms of this Agreement and any other
written agreements between the Corporation and the Executive, the Corporation
will pay the employer portion of the Executive’s COBRA premiums for health and
dental insurance coverage under the Corporation’s group health and dental
insurance plans for the same period of time the Executive remains eligible to
receive the Severance Payment installments under Section 6(b)(iii) (up to a
maximum of twelve (12) months), provided the Executive timely elects COBRA
coverage. Notwithstanding the foregoing, the Corporation will discontinue COBRA
premium payments if, and at such time as, the Executive (A) is covered or
eligible to be covered under the health and/or dental insurance policy of a new
employer, (B) ceases to participate, for whatever reason, in the Corporation’s
group insurance plans, or (C) ceases to be eligible to receive the Severance
Payment installments under Section 6(b)(iii).
(c)    Termination Without Cause or for Good Reason Within Twenty-Four Months
After a Change in Control. If a Change in Control occurs during the Employment
Period and if within twenty-four (24) months after the Change in Control the
Executive’s employment pursuant to this Agreement is terminated by the
Corporation without Cause or the Executive terminates his employment for Good
Reason, then the Executive shall be entitled to and shall receive the following:
(i)    Accrued Compensation. All compensation due the Executive under this
Agreement and under each plan or program of the Corporation in which he may be
participating at the time shall cease to accrue as of the date of such
termination, except (A) as specifically provided in this Agreement or (B) in the
case of any such plan or program, if and to the extent otherwise provided in the
terms of such plan or program or by applicable law. All such compensation
accrued as of the date of such termination but not previously paid shall be paid
to the Executive at the time such payment otherwise would be due.
(ii)    Accrued Obligations. In addition, the Executive shall be entitled to
payment of all accrued vacation pay.
(iii)    Severance Payment. Subject to the Executive signing and not revoking a
release of claims in a form prescribed by the Corporation and the Executive
remaining in strict compliance with the terms of this Agreement and any other
written agreements between the Corporation and the Executive, the Executive
shall be entitled to receive the following amount as severance pay, subject to
such amount being reduced as provided below (referred to in this Section
6(c)(iii) as the

-7-

--------------------------------------------------------------------------------



“Severance Payment”): (A) if the Executive’s Date of Termination occurs prior to
the date the Executive is paid her FY14 Bonus Award, the amount of the
Executive’s FY14 Bonus Award payable at the same time as bonuses for the
Corporation’s fiscal year ending June 30, 2014 are paid to other then-current
officers of the Corporation under the then-applicable Short Term Plan, plus (B)
if the Executive’s Date of Termination occurs after June 30, 2013, an amount
equal to two times the Executive’s Base Salary as of the Date of Termination,
plus (C) an amount equal to two times the Executive’s target Bonus for the
fiscal year in which the Date of Termination occurs. The Severance Payment
described in subsections (B) and (C) above shall be added together and will be
paid in substantially equal installments in accordance with the Corporation’s
normal payroll policies based on a 24-month payment schedule commencing on the
Date of Termination. Notwithstanding the forgoing, any installments that
otherwise would be payable on the regular payroll dates between the Date of
Termination and first day of the seventh (7th) month following the Date of
Termination shall be delayed until the Corporation’s first regular payroll date
that is after the first day of the seventh (7th) month following the Date of
Termination and included with the installment payable on such payroll date, if
any, without adjustment for interest or earnings during the period of delay.
Furthermore, any Severance Payment owed to the Executive will be reduced by the
amount of any compensation earned by the Executive for any consulting or
employment services provided on a substantially full-time basis for the period
to which the corresponding Severance Payment relates.
(iv)    Benefits Continuation. Subject to the Executive signing and not revoking
a release of claims in a form prescribed by the Corporation and the Executive
remaining in strict compliance with the terms of this Agreement and any other
written agreements between the Corporation and the Executive, the Corporation
will pay the employer portion of the Executive’s COBRA premiums for health and
dental insurance coverage under the Corporation’s group health and dental
insurance plans for the same period of time the Executive remains eligible to
receive the Severance Payment installments under Section 6(c)(iii) (up to a
maximum of eighteen (18) months), provided the Executive timely elects COBRA
coverage. Notwithstanding the foregoing, the Corporation will discontinue COBRA
premium payments if, and at such time as, the Executive (A) is covered or
eligible to be covered under the health and/or dental insurance policy of a new
employer, (B) ceases to participate, for whatever reason, in the Corporation’s
group insurance plans, or (C) ceases to be eligible to receive the Severance
Payment installments under Section 6(c)(iii).


(d)    Termination for Cause or Without Good Reason. If the Employee’s
employment pursuant to this Agreement is terminated pursuant to subsection (c)
of Section 5 hereof, or the Employee terminates this Agreement without Good
Reason, then the Employee shall be entitled to and shall receive:
(i)     Accrued Compensation. All compensation due the Employee under this
Agreement and under each plan or program of the Corporation in which he may

-8-

--------------------------------------------------------------------------------



be participating at the time shall cease to accrue as of the date of such
termination, except (A) as specifically provided in this Agreement or (B) in the
case of any such plan or program, if and to the extent otherwise provided in the
terms of such plan or program or by applicable law. All such compensation
accrued as of the date of such termination but not previously paid shall be paid
to the Employee at the time such payment otherwise would be due.
(ii)    Accrued Obligations. In addition, the Employee shall be entitled to
payment of all accrued vacation pay.
7.    DEFINITIONS. Certain terms are defined where they first appear in this
Agreement and are underlined for ease of reference. In addition, the following
definitions shall apply for purposes of this Agreement.
“Cause” shall mean (a) acts during the Employment Period (i) resulting in a
felony conviction under any Federal or state statute, or (ii) willful
non-performance by the Employee of the Employee’s material employment duties
required by this Agreement (other than by reason of the Employee’s physical or
mental incapacity) after reasonable notice to the Employee and reasonable
opportunity (not less than thirty (30) days) to cease such non-performance, or
(b) the Employee willfully engaging in fraud or gross misconduct which is
detrimental to the financial interests of the Corporation.
“Change in Control” shall have the same meaning ascribed to that term in the
Long-Term Plan.
“Good Reason” shall mean the occurrence during the Employment Period, without
the express written consent of the Employee, of any of the following:
(a)any adverse alteration in the nature of the Employee's reporting
responsibilities, titles, or offices, or any removal of the Employee from, or
any failure to reelect the Employee to, any such positions, except in connection
with a termination of the employment of the Employee for Cause, permanent
disability, or as a result of the Employee’s death or a termination of
employment by the Employee other than for Good Reason;
(b)a material reduction by the Corporation in the Employee's Base Salary then in
effect (other than any such reduction that is part of an across-the-board
reduction of base salaries for all officers provided the percentage reduction in
the Employee’s Base Salary is commensurate with the percentage reduction in the
base salaries for all other officers);
(c)    failure by the Corporation to continue in effect (without substitution of
a substantially equivalent plan or a plan of substantially equivalent value) any
compensation plan, bonus or incentive plan, stock purchase plan, stock option
plan, life insurance plan, health plan, disability plan or other benefit plan or
arrangement in which the Employee is then participating;
(d)     any material breach by the Corporation of any provisions of this
Agreement;
(e)    the requirement by the Corporation that the Employee's principal place of
employment be relocated more than thirty (30) miles from the Corporation’s
address for notice in Section 11(i); or

-9-

--------------------------------------------------------------------------------



(f)    the Corporation's failure to obtain a satisfactory agreement from any
successor to assume and agree to perform Corporation's obligations under this
Agreement;
provided that the Employee notifies the Corporation of such condition set forth
in clause (a), (b), (c), (d), (e) or (f) within ninety (90) days of its initial
existence and the Corporation fails to remedy such condition within thirty (30)
days of receiving such notice.
8.    CONFIDENTIAL INFORMATION. The Employee shall not at any time during the
Employment Period or thereafter disclose to others or use any trade secrets or
any other confidential information belonging to the Corporation or any of its
subsidiaries, including, without limitation, plans, programs and non-public
information relating to customers of the Corporation or its subsidiaries, except
as may be required to perform the Employee’s duties hereunder. The provisions of
this Section 8 shall survive the termination of the Employee’s employment and
consulting with the Corporation, provided that after the termination of the
Employee’s employment with the Corporation, the restrictions contained in this
Section 8 shall not apply to any such trade secret or confidential information
which becomes generally known in the trade.
9.    NON-COMPETITION.
(a)    Non-competition. For a period of twenty-four (24) months immediately
following the Employee’s termination of employment hereunder (the
“Non-Competition Period”), the Employee shall not enter into endeavors that are
competitive with the business or operations of the Corporation in the beauty
industry, and shall not own an interest in, manage, operate, join, control, lend
money or render financial or other assistance to or participate in or be
connected with, as an officer, employee, director, partner, member, stockholder
(except for passive investments of not more than a one percent (1%) interest in
the securities of a publicly held corporation regularly traded on a national
securities exchange or in an over-the-counter securities market), consultant,
independent contractor, or otherwise, any individual, partnership, firm,
corporation or other business organization or entity that engages in a business
which competes with the Corporation.
(b)    Non-solicitation. During the Non-Competition Period, the Employee shall
not (i) hire or attempt to hire any employee of the Corporation, assist in such
hiring by any person or encourage any employee to terminate the Employee’s
relationship with the Corporation; or (ii) solicit, induce, or influence any
proprietor, franchisee, partner, stockholder, lender, director, officer,
employee, joint venturer, investor, consultant, agent, lessor, supplier,
customer or any other person or entity which has a business relationship with
the Corporation or its affiliates at any time during the Non-Competition Period,
to discontinue or reduce or modify the extent of such relationship with the
Corporation or any of its subsidiaries.
10.    ACKNOWLEDGMENT; REMEDIES; LITIGATION EXPENSES.
(a)    Acknowledgment. The Employee has carefully read and considered the
provisions of Sections 8 and 9 hereof and agrees that the restrictions set forth
in such sections are fair and reasonable and are reasonably required for the
protection of the interests of the Corporation, its officers, directors,
shareholders, and other employees, for the protection of the business of the
Corporation, and to ensure that the Employee devotes the Employee’s entire
professional time, energy, and skills to the business of the Corporation. The
Employee

-10-

--------------------------------------------------------------------------------



acknowledges that he is qualified to engage in businesses other than that
described in Section 9. It is the belief of the parties, therefore, that the
best protection that can be given to the Corporation that does not in any way
infringe upon the rights of the Employee to engage in any unrelated businesses
is to provide for the restrictions described in Section 9. In view of the
substantial harm which would result from a breach by the Employee of Sections 8
or 9, the parties agree that the restrictions contained therein shall be
enforced to the maximum extent permitted by law as more particularly set forth
in Section 10(b) below. In the event that any of said restrictions shall be held
unenforceable by any court of competent jurisdiction, the parties hereto agree
that it is their desire that such court shall substitute a reasonable judicially
enforceable limitation in place of any limitation deemed unenforceable and that
as so modified, the covenant shall be as fully enforceable as if it had been set
forth herein by the parties.
(b)    Remedies. If the Employee violates any of the restrictive covenants set
forth in Sections 8 or 9 above, and such violation continues after the Employee
is notified in writing by the Corporation that he is in violation of the
restrictive covenant, then (i) the Corporation shall have no further obligation
to pay any portion of any Severance Payment and all such future payments shall
be forfeited, and (ii) the Employee shall immediately return to the Corporation
any Severance Payment previously paid to the Employee. The Employee acknowledges
that any breach or threatened breach of Sections 8 or 9 would damage the
Corporation irreparably and, consequently, the Corporation, in addition to any
other remedies available to it, shall be entitled to preliminary and permanent
injunction, without having to post any bond or other security.
(c)    Attorneys Fees. The Corporation shall be entitled to receive from the
Employee reimbursement for reasonable attorneys' fees and expenses incurred by
the Corporation in successfully enforcing these provisions to final judgment and
the Employee shall be entitled to receive from the Corporation reasonable
attorney's fees and expenses incurred by the Employee in the event the
Corporation is found to be not entitled to enforcement of these provisions.
11.    MISCELLANEOUS.
(a)    Successors and Assigns. This Agreement shall inure to the benefit of and
shall be binding upon the successors and assigns of the Corporation, including
any party with which the Corporation may merge or consolidate or to which it may
transfer substantially all of its assets. As used in this Agreement, the term
“successor” shall include any person, firm, corporation or other business entity
which at any time, whether by merger, purchase or otherwise, acquires all or
substantially all of the capital stock or assets of the Corporation.
(b)    Non-assignability and Non-transferability. The rights and obligations of
the Employee under this Agreement are expressly declared and agreed to be
personal, nonassignable and nontransferable during the Employee’s life.
(c)    Limitation of Waiver. The waiver by either party hereto of its rights
with respect to a breach of any provision of this Agreement by the other shall
not operate or be construed as a waiver of any rights with respect to any
subsequent breach.

-11-

--------------------------------------------------------------------------------



(d)    Complete Agreement. This Agreement is the entire agreement of the parties
with respect to the subject matter hereof, and supersedes and replaces any and
all prior agreements among the Corporation and the Employee with respect to the
matters covered herein.
(e)    Amendments. No modification, amendment, addition, alteration or waiver of
any of the terms, covenants or conditions hereof shall be effective unless made
in writing and duly executed by the Corporation and the Employee.
(f)    Counterparts. This Agreement may be executed in any number of
counterparts, each of which shall be deemed an original, but all of which
together will constitute but one and the same agreement.
(g)    Governing Law. This Agreement shall be governed by and construed in
accordance with the laws of the State of Minnesota, without regard to the
conflicts of law principles thereof.
(h)    Severability. If any provision of this Agreement is determined to be
invalid or unenforceable under any applicable statute or rule of law, it is to
that extent to be deemed omitted and it shall not affect the validity or
enforceability of any other provision.
(i)    Notices. Any notice required or permitted to be given under this
Agreement shall be in writing, and shall be deemed given when sent by registered
or certified mail, postage prepaid, addressed as follows:
If to the Employee:    Carmen Thiede
_______________________________
_______________________________


If to the Corporation:    Regis Corporation
    7201 Metro Boulevard
    Edina, Minnesota 55439
    Attn: General Counsel
or mailed to such other person and/or address as the party to be notified may
hereafter have designated by notice given to the other party in a similar
manner.
(j)    Tax Withholding. The Corporation may withhold from any amounts payable
under this Agreement such federal, state and local income and employment taxes
as the Corporation shall determine are required or authorized to be withheld
pursuant to any applicable law or regulation.
(k)    Section 409A. This Agreement is intended to provide for payments that
satisfy, or are exempt from, the requirements of Sections 409A(a)((2), (3) and
(4) of the Code, including current and future guidance and regulations
interpreting such provisions, and should be interpreted accordingly. Except for
any tax amounts withheld by the Corporation from the payments or other
consideration hereunder and any employment taxes required to be paid by the
Corporation, the Employee shall be responsible for payment of any and all taxes
owed in connection with the consideration provided for in this Agreement.

-12-

--------------------------------------------------------------------------------



(l)    Mandatory Arbitration. Any dispute or controversy arising under or in
connection with this Agreement shall be settled exclusively by binding
arbitration in the manner set forth in this Section 11(l). Either party may
submit any claim arising under or in connection with this Agreement for binding
arbitration before an arbitrator in Hennepin County, Minnesota, in accordance
with the commercial arbitration rules of the American Arbitration Association,
as then in effect, or pursuant to such other form of alternative dispute
resolution as the parties may agree (collectively, the “arbitration”). The
arbitrator’s sole authority shall be to interpret and apply the provisions of
this Agreement; the arbitrator shall not change, add to, or subtract from, any
of its provisions. The arbitrator shall have the power to compel attendance of
witnesses at the hearing. Any court having competent jurisdiction may enter a
judgment based upon such arbitration. The arbitrator shall be appointed by
mutual agreement of the Corporation and the claimant pursuant to the applicable
commercial arbitration rules. The arbitrator shall be a professional person with
a national reputation for expertise in employee benefit matters and who is
unrelated to the claimant and any employees of the Corporation. All decisions of
the arbitrator shall be final and binding on the claimant and the Corporation.
IN WITNESS WHEREOF, the parties hereto have duly executed this Agreement as of
the date first set forth above.


REGIS CORPORATION




By: /s/ Eric Bakken


Its: EVP




/s/ Carmen Thiede
Carmen Thiede

-13-